Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1 and 5-9 are indicated.
Reference Breitenbach (US 2011/0305506) is the closest prior art. Breitenbach teaches a method of manufacturing a workpiece comprising depositing a first weld layer on a first end of a first work piece by melting a first filler material, and depositing a second weld layer between the first weld layer and an end of a second work piece. However, Breitenbach does not teach or suggest the first filler material including at least a first wire and a second wire braided together, the first wire and the second wire having different chromium contents, the first wire and the second wire having chromium contents that are higher than the first chromium content; and the second filler material including at least a third wire and a fourth wire braided together, the third wire and the fourth wire having different chromium contents, the third wire and the fourth wire having chromium contents that are higher than the first and second wires and lower than the second chromium content. Reference Enyedy (US 2014/0008344) teaches a filler material including a first wire and a second wire braided together, but references Breitenbach and Enyedy combine together do not teach every limitation of the claimed invention. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to teach the claimed invention as whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761